Title: To Benjamin Franklin from Thomas Digges, 17 July 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Monday July 17. 1780
Since my letter to you of the 12th. I have seen Jas Garnet who is loungeing & going so idly about the Streets, & whom I have detected in so many lies, that I think it necessary to apprise you of Him in order that Monsieur Chamont may be warnd not to pay too implicit faith to what Garnet may write. He told me had drawn two Bills on Him before He gave me the one for 12 Guins abot. the 8th of last month: as he told me he was taken in a Ship of Mr Chamonts & carryd into Ireld. & that He was sure of getting the command of another vessel of Mr Chamonts now fitting out, I readily lent him the money to get away, without wch He seemingly could not have movd. At Ostend He took up eight Guis [guilders] more in my name of Mr Bowens, went as He tells me from thence to Dunkirke, then post to Nantes, & so back via Ostend to London, which He had not possibly time to do. When I taxd him hence he prevaricatd & lyed most abominably, but persisted He returnd on accot of yr. sending Him an order to embark on board P. Jones, whom He said He did not like well enough to go to Sea with. I wrote to you & Mr A. by Him under date the 8th June or 7th, I do not recollect which. I am much afraid He sacrificd my letters, & when you have an oppery [opportunity] should be glad to know whether yrs. got to hand or not. I fear I shall be 20 Guins out of pocket by Him, but prudence obliges me to keep up an outward civility, as yet I have not heard whether His bill on Monr Chamont was paid or not. It will be no new matter to me to get it protested, for accept the one you paid me drawn by a Dr. Jas Brehon I have never had a bill paid, nor any remittance from any one of my Countrymen passing hence.
In my letter of the 12th. I mentiond the mode I had used towards helping Capt. C——m; We have no answers yet, but not destitute of hopes but we may succeed. Capt. M——y has also had fresh hints given Him.
I have good reason to think this will be put into the Post Office at Ostend tomorrow morning (Tuesday) and by that means will most likely inform you sooner than advices by the Regular post from London that a mail in 37 days from Jama. gives an accot. that The Expedition from that Island to the Spanish main Commanded by Kemble, but generally calld Dallings Expedn had succeeded so far to take Fort St. Juan on a River of that name not far from Carthagena or rather in the quarter of Nicarauga Lake. No particulars are yet transpird, but the clamour which is usual on every slight success is gone forth to a greater degree than for the fort Omoa. It appears the Expedition got an easy footing near Cape Gracios a Dios towards the 20th April, & from thence proceeded up the River St. Juan to the Fort, before which they were near three weeks. Report says the Garrison offerd the sum of 4, million of Piasters as a ransom to the Place; (at 3 / 4 d ea [3s. 4d. each] is 660,000£ Ster). I dont believe the fee simple of the whole settlement was worth so much. However, nothing less than millions are talkd of or will be beleivd— perhaps a few hours may paint the Expedition but as of trifling consequence. The same packet brings accots that the Spaniards & Indians have broke up the Settlement of English in the Black River in the Bay of Campeachy, & driven all the English to the Island of Rattan. This Jamaica Packet appears to have saild the begining of June, had only 37 days passage, came thro the Windward passage with the whole Jamaica fleet, upwards of two hundred Sail, & left them in safety from the Cruisers in those Seas. This fleet is expected to arrive in a week or ten days. And in a little time after, one from the Leward Island of abot 120 Sail.
There is also a Packet from Chas. Town with a multitude of Letters, none of wch are yet out, but this packet cannot bring any material news, having saild but three days after the last publishd accots. from Genl Clinton; But the cry is that No Carolina has submitted to Engd. & that Virga will certainly do the like. I am yrs &ca &ca
W S. C
 
Notation: July 17. 1780
